
	

114 HR 4696 IH: HOME Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4696
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Eshoo (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a deduction for homeowners association
			 assessments.
	
	
 1.Short titleThis Act may be cited as the  Helping Our Middle-Income Earners Act or the HOME Act. 2.Deduction of homeowners association assessments (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by inserting after section 223 the following new section:
				
					224.Homeowners association assessments
 (a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the qualified homeowners association assessments paid by the taxpayer during the taxable year.
						(b)Limitations
 (1)Dollar limitationExcept as provided in paragraph (2), the deduction allowed by subsection (a) for the taxable year shall not exceed $5,000.
							(2)Limitation based on modified adjusted gross income
 (A)In generalThe amount which would (but for this paragraph) be allowable as a deduction under this section shall be reduced (but not below zero) by the amount determined under subparagraph (B).
 (B)Amount of reductionThe amount determined under this subparagraph is the amount which bears the same ratio to the amount which would be so taken into account as—
 (i)the excess of— (I)the taxpayer’s modified adjusted gross income for such taxable year, over
 (II)$100,000 ($150,000 in the case of a joint return), bears to (ii)$15,000.
 (C)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933.
								(D)Cost-of-living adjustment
 (i)In generalIn the case of any taxable year beginning in a calendar year after 2016, the dollar amounts under subparagraph (B)(i)(II) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by (II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (ii)RoundingIf any amount after adjustment under clause (i) is not a multiple of $500, such amount shall be rounded to the next lower multiple of $500.
 (c)Qualified homeowners association assessmentsFor purposes of this section— (1)In generalThe term qualified homeowners association assessments means regularly occurring, mandatory financial assessments (other than a special assessment)—
 (A)paid by a taxpayer to a homeowners association with respect to the taxpayer’s principal residence (within the meaning of section 121),
 (B)that directly benefit the taxpayer’s principal residence, and (C)the obligation of which to pay arises from the taxpayer’s mandatory and automatic membership in such homeowners association.
 (2)Homeowners associationThe term homeowners association has the meaning given such term in section 528(c)(1) (determined without regard to timeshare associations)..
 (b)Information reportingSubpart B of part III of subchapter A of chapter 61 of such Code is amended by adding at the end the following new section:
				
					6050X.Returns related to homeowners association assessments
 (a)In generalAny homeowners association which receives qualified homeowners association assessments from any individual during any calendar year shall make a return (at such time and in such form and manner) setting forth—
 (1)the name, address, and TIN of each such individual, and (2)the amount of qualified homeowners association assessments received from each such individual during the calendar year.
 (b)Statements To be furnished to individuals with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each individual whose name is required to be set forth in such return under such subsection a written statement showing—
 (1)the name, address, and phone number of the information contact of the person required to make such return, and
 (2)the information required by subsection (a) with respect to the individual. The written statement required under the preceding sentence shall be furnished on or before January 31 of the year following the calendar year for which the return under subsection (a) was required to be made.(c)DefinitionsFor purposes of this section, the terms homeowners association and qualified homeowners association assessments shall have the respective meanings given such terms by section 224..
 (c)Deduction not treated as miscellaneous itemized deductionSection 67(b) of such Code is amended by striking and at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting , and, and by adding at the end the following new paragraph:  (13)the deduction under section 224 (relating to homeowners association assessments)..
 (d)Clerical amendmentThe table of sections for Part VII of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 224 and inserting the following:
				
					
						Sec. 224. Homeowners association assessments.
						Sec. 225. Cross reference..
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  